NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

PEDRO OTERO,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )     Case No.   2D18-1194
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 27, 2019.

Appeal from the Circuit Court for
Pinellas County; Michael F. Andrews,
Judge.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, and MORRIS and BADALAMENTI, JJ., Concur.